Title: From George Washington to William Heath, 16 October 1781
From: Washington, George
To: Heath, William


                  Dear Sir
                     
                     Head Quarters before York 16th Octo. 1781
                  
                  I have received your Favors of 27th & 30th ulto.  I make no Doubt but Sir Hry Clinton will make every Effort in his Power, for the Relief of Lord Cornwallis—His Attempts this Way, I trust,  will prove ineffectual, unless very soon executed.
                  In mine of the 12th inst. I informed, that our second Parallel was opened on the Night preceeding—That Day, the 13th & 14th—were employed in compleating our Parallel, & constructing Batteries for this Approach; in doing which, we experienced more fire from the Enemy, than had before been given us, principally from their small Shells, which gave us some Annoyance, & little Loss of Lives.
                  On the Evening of the 14th two advanced Redoubts of the Enemy, on their Left, were attacked by Storm, & very soon carried—one attack was led by Baron Viomenil, who conducted the Granadiers & Chasseurs of the french Army; the other by the Marquis De Lafayette, at the Head of the American Light Infantry—The Bravery & Firmness of the Troops on this Occasion, guided by a Spirit of Emulation, were admirable—  In these two Redoubts, which will prove of great Importance in our Approaches, we took, 73 Prisoners, including 6 officers—Two Royals were found, & some Hand Granades—Our Batteries are now almost ready to be opened from the second Parallel.
                  A Small & very precipitate Sortie was last Night made by the Enemy—the first they have yet attempted—It proved to very little Purpose on their Side; and was attended with little Loss on either Part.
                  From all your late Letters, as well as from Information received from others, it would seem, that the Enemy are making, not a Detachment only from their Army; but that almost their whole Force from N. York, is to be employed on their meditated Diversion—should this prove to be the Case, their remaing Force will be so small, that it will become a Matter worthy of your most serious Attention, to make some Attempt upon them in their Defenceless State.  The particular Object to which you will  direct your Attention, is not for me, at this Distance, to determine—your own Judgment must dictate, according as you shall be made acquainted with particular Circumstances.
                  I am very glad to hear the Quiet & Tranquility that prevails at the Northward—and hope it may continue—With much Regard & Esteem I am Dear Sir Your most Obedt Servant
                  
                     Go: Washington
                  
               